Citation Nr: 1100330	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  10-15 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for headaches 
due to photophobia due to left optic nerve condition.

2.  Entitlement to a rating in excess of 10 percent for left 
optic nerve cupping, with light sensitivity, status post 
laceration left eyelid.

3.  Entitlement to an initial rating in excess of 10 percent for 
glaucoma.

(The issue of an extension of a delimiting date for a dependent 
will be the subject of a separate document.)

REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from June 1986 to August 1986 and 
from December 1986 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Honolulu, Hawaii Regional 
Office (RO) of the Department of Veterans Affairs (VA).

Of preliminary importance, because the claims for a higher rating 
for the Veteran's service-connected glaucoma involves  a request 
for a higher rating following the grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for a previously service- connected 
disability). 

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in July 2010.  A transcript of this hearing is 
in the claims folder.

The issue of entitlement to an effective date earlier than 
November 8, 2000, for an award of special monthly compensation 
(SMC) based on loss of use of one foot has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action. 

The issue of an increased rating for glaucoma is considered in 
the remand section below and is remanded to the RO from the 
Appeals Management Center (AMC) in Washington, D. C.  The Veteran 
will be notified of any further action that he has to take.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's headaches due to photophobia due to left optic 
nerve condition are productive of symptoms that more nearly 
resemble headaches which are very frequently completely 
prostrating with prolonged attacks productive of severe economic 
inadaptability. 

2.  The Veteran's left optic nerve cupping, with light 
sensitivity, status post laceration left eyelid was not 
manifested by required rest, incapacity or loss of use, 
impairment of central visual acuity, impairment of field vision, 
or impairment of muscle function of the left eye. 


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation, but no more, for 
headaches due to photophobia due to left optic nerve condition 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.21, 4.124a, Code 8100 (2009).

2.  The criteria for an initial rating in excess of 10 percent 
for left optic nerve cupping, with light sensitivity, status post 
laceration left eyelid have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.75-
4.84a, Diagnostic Codes 6099-6009 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a January 2010 letter 
that explained what information and evidence was needed to 
substantiate a claim for increased ratings as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the January 2010 letter, and 
opportunity for the Veteran to respond, the April 2010 statement 
of the case (SOC) reflects readjudication of the claim.  Hence, 
the Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, he was afforded VA examinations in April 2007 and 
June 2009 that were fully adequate for the purposes of rendering 
this decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  Further it is noted that a total rating for 
individual unemployability has been assigned so ratings assigned 
herein will not affect the overall compensation currently paid.

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.  
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

I.  Entitlement to a rating in excess of 30 percent for headaches 
due to photophobia due to left optic nerve condition.

Entitlement to service connection for headaches due to 
photophobia due to left optic nerve condition was established in 
a September 2000 rating decision, which assigned a 10 percent 
evaluation for this disability.  This was increased to a 30 
percent evaluation in a June 2003 rating decision, effective from 
July 23, 2002.  The Veteran's current claim was received in April 
2009. 

The Veteran's disability is evaluated under the rating code for 
migraine headaches.  Migraine headaches which are very frequently 
completely prostrating with prolonged attacks productive of 
severe economic inadaptability are evaluated as 50 percent 
disabling.  Characteristic prostrating attacks occurring on an 
average of once a month over the last several months are 
evaluated as 30 percent disabling.  Characteristic prostrating 
attacks averaging one in two months over the last several months 
merits continuation of the 10 percent evaluation now in effect.  
38 C.F.R. § 4.124a, Code 8100. 

The Veteran underwent a VA examination in June 2009.  He gave a 
history of hitting a steel pole running about 15 years ago where 
he sustained a laceration on his forehead.  Since then, he had 
been having constant headaches, was sensitive to light and wore 
glasses.  The headaches were an 8 on a scale of 1 to 10.  He took 
Oxycodone with Tylenol for headaches and body pains but they did 
not help relieve the pain.  He stayed home all day and most of 
the time he went into a room and kept it dark.  He reported that 
his car had tinted glass and that he only drove in the daytime as 
he was afraid to drive at night.  The diagnosis was a history of 
photophobia, due to a left optic nerve condition.

The Board finds that the evidence supports entitlement to a 50 
percent evaluation for the Veteran's headaches due to photophobia 
due to left optic nerve condition claim.  At his July 2010 
hearing, the Veteran testified that his headaches occurred 
constantly and never went away.  He also contended that these 
headaches caused him to lie down for many hours each day.  The 
June 2009 VA examiner also noted that the Veteran stayed home all 
day and most of the time he went into a room and kept it dark. He 
also had constant headaches.  The Board finds that these symptoms 
more nearly resemble those of the migraine headaches which are 
very frequently completely prostrating with prolonged attacks 
productive of severe economic inadaptability that warrant a 50 
percent evaluation.

In regard to entitlement to an evaluation in excess of 50 
percent, the Board notes that this is the highest schedular 
evaluation available for migraine headaches.  See 38 C.F.R. § 
4.124a, Code 8100.  The Board has examined the rating schedule to 
determine if there are any other appropriate rating codes that 
might allow for an evaluation in excess of 50 percent, but there 
are none.  As the maximum schedular evaluation is in effect, no 
additional discussion is necessary.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1995). 





II.  Entitlement to a rating in excess of 10 percent for left 
optic nerve cupping, with light sensitivity, status post 
laceration left eyelid.

The Veteran has received a 10 percent rating under Diagnostic 
Codes 6099-6009.  Using Diagnostic Code "6099," signifies the 
RO's application of a closely analogous Code due to the lack of a 
Code specific to the unlisted disability of the eye. 38 C.F.R. § 
4.27.  This disability has been analogously rated under the 
provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6009, for an 
unlisted disability involving an unhealed injury of the eye. 

The criteria for rating eye disabilities, including impaired 
vision, were revised effective December 10, 2008.  73 Fed. Reg. 
66,543 (Nov. 10, 2009). 

Pursuant to the current criteria, disability ratings for impaired 
vision generally are based on corrected distance vision with 
central fixation.  38 C.F.R. § 4.76.  The lowest compensable 
disability evaluation of 10 percent is warranted when corrected 
visual acuity in the more impaired eye is 20/50.  38 C.F.R. § 
4.79, Diagnostic Code 6066 (2009).  

Disability ratings for several eye disorders, including 
retinopathy, are based on either visual impairment or 
incapacitating episodes, whichever results in a higher 
evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6006, General 
Rating Formula for Diagnostic Codes 6000 through 6009 (2009).   A 
60 percent rating is warranted with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  A 40 percent rating is warranted with incapacitating 
episodes having a total duration of at least 4 weeks, but less 
than 6 weeks, during the past 12 months.  A 20 percent rating is 
warranted with incapacitating episodes having a total duration of 
at least 2 weeks, but less than 4 weeks, during the past 12 
months.  A 10 percent rating is warranted with incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.  

An incapacitating episode is a period of acute symptoms severe 
enough to require prescribed bed rest and treatment by a 
physician or other healthcare provider.  38 C.F.R. § 4.79, 
General Rating Formula for Diagnostic Codes 6000 through 6009, 
Note (2009). 

The Veteran underwent a VA examination in June 2009.  He reported 
that his vision was "a lot more blurred" since his last 
examination.  For about a week, his eyes had been burning.  He 
had blurred vision at distance and near.  He had no eye 
neoplasms.  He had foreign bodies (sand) in each eyes in 1989 and 
a lid laceration with traumatic iritis in November 1990 of his 
left eye.  On examination his right eye uncorrected vision was 
20/400 and his right eye corrected vision was 20/70+2.  His right 
eye corrected vision was 20/70 and his left eye corrected vision 
was 20/60.  There were no diabetic fundus signs.  He had a 
history of open angle glaucoma since 2006 and his intraocular 
pressures appeared controlled.  He had large nevus 
superior/temporal in his right eye.  He had possible dry eye 
symptomatology and moderate phototobia.  The examiner noted that 
these conditions could have a moderate affect on the Veteran's 
occupation and daily activities.

An August 2009 addendum noted that the visual fields study showed 
stable visual fields since 2003.  His glaucoma appeared stable 
and was most likely not responsible for the mild reduction in 
visual acuity since the last examination.  The Veteran's previous 
eyelid laceration injury was also not related to the decrease in 
acuity.  The cause of the reduced acuity was not evident 
presently and it was possible that a cause could not be 
determined.  The choroidal nevus seen in the right eye was not 
believed to be affecting acuity.  The nevus was not considered a 
service-connected condition.  Some tests showed possible inferior 
corneal distortion.  This was a new finding that was also not 
considered related to the Veteran's previous eye conditions.  The 
examiner noted that the visual defects were not significant and 
overly characteristic of glaucoma.  

As discussed above, there is no evidence of any visual impairment 
related to the Veteran's service-connected eye disability or 
incapacitating episodes at any time during the appeal.  The 
disabilities were also found to only moderately affect the 
Veteran's daily life and occupation.  Additionally, the VA 
examiner in the June 2009 examination and August 2009 addendum 
specifically noted that the Veteran's previous eyelid laceration 
injury was not related to the decrease in acuity.  As such, a 
rating in excess of 10 percent is not warranted for the Veteran's 
left optic nerve cupping, with light sensitivity, status post 
laceration left eyelid under the current rating criteria, and no 
further discussion of such criteria is necessary.  38 C.F.R. § 
4.79, DC 6099-6009 (2009). 

III.  Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to 
an extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by 
the Veteran's headaches due to photophobia due to left optic 
nerve condition, left optic nerve cupping, with light 
sensitivity, and status post laceration left eyelid is 
appropriately contemplated by the rating schedule.  Indeed, 
higher evaluations are available, but the criteria for such 
evaluations have not been met.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted 
here.  Thun.  




ORDER

Entitlement to a 50 percent evaluation for headaches due to 
photophobia due to left optic nerve condition is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

Entitlement to a rating in excess of 10 percent for left optic 
nerve cupping, with light sensitivity, status post laceration 
left eyelid is denied.


REMAND

The Veteran is receiving a 10 percent rating for open-angle 
glaucoma.  Ratings are based on impairment of visual acuity, with 
a 10 percent rating assigned where continuous medication is 
needed.  See 38 C.F.R. § 4.79 (2010) diagnostic code 6013.

In this case appellant is on medication for his glaucoma.  At the 
most recent VA examination in June 2009 a decrease in visual 
acuity was noted but the examiner suggested that it was not due 
to the glaucoma, which appeared to be stable.  Additional testing 
was said to be indicated as was follow-up evaluation with the 
Tripler facility.  It is not clear that the additional testing or 
follow-up was undertaken.

In view of the foregoing, this issue is REMANDED for the 
following actions:

1.  The RO/AMC should obtain for 
association with the claims folder records 
of any recent treatment the Veteran has had 
for his glaucoma.  He should be requested 
to provide any assistance needed identify 
and obtain the records.  All attempts to 
obtain records should be documented in the 
claims folder.  Specifically any records of 
treatment at Tripler should be obtained.

2.  Thereafter, appellant should be 
scheduled for an appropriate VA examination 
of his glaucoma.  Visual fields and visual 
acuities should be set out.  All indicated 
studies should be performed and all 
findings should be set forth in detail.  If 
there is a decrease in visual acuity the 
reason therefore should be set forth.  As 
noted in June 2009 it was thought that the 
decreased acuity was unrelated to the 
glaucoma.  The examiner is requested to 
explain whether he/she agrees with that 
opinion and if so, explain whether the 
cause of the decreased acuity can be 
determined.  It is also requested that any 
impairment due to the glaucoma be set out 
in detail.  The medical evidence/reasoning 
used in making these determinations should 
be set out.

3.  Thereafter, the matter should be 
readjudicated.  To the extent benefits 
sought are not granted, the Veteran and his 
appellant should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter the case 
should be returned to the Board, if in 
order.  The Board intimates no opinion as 
to the outcome as to this issue by the 
action taken herein.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


